UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1210



CHALEDEEANNKA    DOCUMENT   PREPARER    GOYENS;
O’LEVIA   GOYENS;   MALCOLM   GOYENS;   FREDDIE
GOYENS,

                                           Plaintiffs - Appellants,

          versus


NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-99-196-4-H)


Submitted:   November 14, 2000          Decided:    November 22, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chaledeeannka Document Preparer Goyens, Appellant Pro Se. Claud
Robert Whitener, III, Assistant Attorney General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chaledeeannka Goyens appeals the district court’s order dis-

missing her civil action for failure to state a claim upon which

relief may be granted.         We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation    of   the

magistrate judge and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.      See Goyens v. North

Carolina Dep’t of Health & Human Res., No. CA-99-196-4-H (E.D.N.C.

Jan. 28, 2000).      We deny the parties’ motions to expedite the

appeal, and we deny Goyens’ “motion for release pending of rec-

ords.”   We deny Goyens’ motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                   2